EXHIBIT 12 Calculation of Ratio of Earnings to Fixed Charges Archer-Daniels-Midland Company Expressed in Thousands Earnings Earnings Before Income Taxes $ Less:Equity inEarnings of Affiliates, Net of Dividends ) Less:Capitalized Interest Included in Interest Below ) Less:Noncontrolling Interest ) ) ) Total Earnings Fixed Charges Interest Expense: Consolidated Interest Expense Capitalized Interest Total Interest Expense Amortization of Debt Discount (1) One Third of Rental Expenses Total Fixed Charges Earnings Available for Fixed Charges $ Ratio of Earnings to Fixed Charges (1) Effective fiscal 2012, the Company reclassified amortization of debt discountto interest expense.
